Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-14-00870-CR

                            Analina RAMOS-SANCHEZ,
                                     Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

              From the 198th Judicial District Court, Kerr County, Texas
                              Trial Court No. B13558
                      Honorable Rex Emerson, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED February 11, 2015.


                                           _________________________________
                                           Jason Pulliam, Justice